** Summary **
AUTHORIZED MOVING REIMBURSEMENTS BY DEPARTMENT OF HIGHWAYS Since the Legislature did not specifically provide for reimbursement in moving mobile homes and since the definition of household goods excludes movement of trailers as being authorized under the statutes, the expense of moving a mobile home may not be reimbursed by the Department of Highways. Title 74 O.S. 500.51 [74-500.51] through 74 O.S. 500.55 [74-500.55] (1972) (Senate Bill 466) provides for the payment of expenses of moving employees' household goods irrespective of whether they are home owners, renters, or mobile home owners and is not unconstitutional.  The Attorney General has considered the Department's letter requesting an opinion wherein you ask, in effect, the following questions: "1. May the Highway Department continue to pay employees' costs for moving their mobile homes when they are transferred at the request of the Department?" "2. If Senate Bill 466 authorizes payment of moving costs for house owners or renters but denies such payment to mobile home owners, does Senate Bill 466 deny equal protection of the law to the latter category, thus rendering the application of such a construction of the Act unconstitutional as to them?" Senate Bill 466, is codified in the Oklahoma Statutes as 74 O.S. 500.51 [74-500.51] through 500.55. Section 74 O.S. 500.51 [74-500.51] provides: "It is the purpose of this Act to provide partial payment by the State of Oklahoma to a certified carrier for the cost of moving any employee permanently transferred at the request of a state agency." The services authorized as included under this Act are found in 74 O.S. 500.53 [74-500.53] (1972) which provides in part: "Any employee who is permanently transferred at the request of any state agency to a location in excess of twenty-five miles from the location of his previous place of employment shall be entitled to payment by the State of Oklahoma to the carrier for the following services provided by the carrier: "1. The actual line-haul cost of moving ten thousand (10,000) pounds of the employee's household goods, said cost to include the packing, loading and unloading of the goods, respectively. . . ." "Any additional moving expenses incurred as the result of said transfer shall be assumed by the employee." Section 74 O.S. 500.53 [74-500.53], supra, embodies all of the services included within the Act. That portion of the statute which was not quoted provides for servicing of appliances and obtaining insurance on the employee's goods.  Discussing this matter with your legal counsel, the Attorney General is advising that in the past the Department has defrayed the cost of moving mobile homes of employees who are transferred at the request of the Department. It is further indicated that the Department would like to continue to pay for the transportation of the mobile home to the extent that it does not exceed the expenses allowed under 74 O.S. 500.51 [74-500.51] (1972) et seq.  In providing for reimbursement of expenses in moving state employees, the Legislature did not provide for the physical movement of mobile homes. There is no question that up to ten thousand pounds of the employee's household goods may be moved in conformity with this statute irrespective of whether the goods are moved from a house, apartment, or mobile home. Title 74 O.S. 500.52 [74-500.52] (1972) defines "household goods:" "4. 'Household goods' means personal effects excluding automobiles, boats, trailers, animals or other possessions not normally considered as household goods." (Emphasis added) House trailer or mobile home is defined within four sections of the Oklahoma Statutes. Title 47 O.S. 1-123 [47-1-123] (19710 provides in part: "House trailer — A trailer or semi-trailer which is designed, constructed and equipped as a dwelling place. . . . " Title 47 O.S. 22.5 [47-22.5](m) (1971) provides in part: "Notwithstanding any other definition thereof in any other statute, the term 'house trailers' and 'mobile home,' as used herein shall, for vehicle licenses and registration purposes, include every vehicle of a trailer or semi-trailer type. . . ." Title 68 O.S. 5306 [68-5306] (1971) as amended by House Bill 1744, Thirty-third Oklahoma Legislature, Second Session (1972) provides in part: ". . . The term 'mobile home' shall have the meaning as the same is defined in Section 22.5 (m) of Title 47 of the Oklahoma Statutes." Title 68 O.S. 2101 [68-2101](j) (1971) provides: "The term 'house-trailer' means and includes every vehicle of the trailer or semi-trailer type used solely as living quarters . . . ." "Mobile home" would be construed in Senate Bill 466 in the same manner in which it is defined in these various statutes according to the Oklahoma Supreme Court in De Graffenreid v. Iowa Land  Trust Company,20 Okl. 687, 95 P. 624, 639 (1908). In this case the general rule is: "In arriving at the intent of the Legislature in enacting a statute not only must the whole statute and every part of it be considered, but where there are several statutes in pari materia, they are all, whether referred to or not, to be taken together, and one part compared with another in the construction of any material provision. Statutes are in pari materia which relate to the same person or thing, or to the same class of persons or things." From the above cited statutes, Oklahoma defines mobile home as a type of trailer. In applying this general rule as announced by the Oklahoma Supreme Court in De Graffenreid, "mobile homes" would be treated as a type of trailer under 74 O.S. 500.53 [74-500.53](4) (1972).  It is the opinion of the Attorney General that your first question is answered in the negative. Since the Legislature did not specifically provide for reimbursement in moving mobile homes and since the definition of household goods excludes movement of trailers as being authorized under the statutes, it is the opinion of the Attorney General that the expense of moving a mobile home may not be reimbursed by the Department of Highways.  It is the opinion of the Attorney General that your second question be answered in the negative. Title 74 O.S. 500.51 [74-500.51] through 500.55 (Senate Bill 466) provides for the payment of expenses of moving employees' household goods irrespective of whether they are home owners, renters, or mobile home owners, and therefore, is not unconstitutional.  (Paul C. Duncan)